Citation Nr: 1130488	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hypertensive vascular disease.

6.  Entitlement to service connection for a penile deformity.

7.  Entitlement to service connection for restless leg syndrome.
 
8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to an initial evaluation in excess of 10 percent for 
service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied service connection for left knee disorder, lumbosacral strain, a bilateral shoulder disorder, hearing loss, hypertensive vascular disease, a penal deformity, restless leg syndrome, sleep apnea, and sinusitis.  This rating action also granted service connection for allergic rhinitis and assigned a 10 percent rating effective September 22, 2005.  The Veteran timely appealed.

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2011, and a copy of the transcript is of record.
The issues on appeal are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his April 2011 hearing that his allergic rhinitis has worsened and that he has received recent outpatient treatment for it from the VA clinic in Dallas, Texas.  These records are not currently on file and must be obtained.  

The Veteran's service treatment records reveal a December 1967 notation of sinus congestion as part of an upper respiratory infection and problems with asthma and allergic rhinitis.  There is postservice evidence of sinus problems.  There is no nexus opinion on file on whether the Veteran has sinusitis due to service.  The Veteran has also alleged that a competent medical professional has advised him that his sinusitis was caused by his service-connected allergic rhinitis.  As to the latter, the RO/AMC will request that the Veteran provide the name of this physician, and conduct any appropriate medical examinations.   

The Veteran testified he has a left knee disorder, a bilateral shoulder disorder, and a low back disorder due to injuries he incurred when he was allegedly arrested and taken prisoner by a Russian patrol when he mistakenly drove into the Soviet occupation zone while stationed in Germany.  As it bears upon the occurrence of an in-service event necessary for a successful claim of service connection, there is no corroboration of record for the Veteran's allegation, although the record contains the report of an April 1968 radiographic examination indicating that the Veteran's right sixth rib was fractured after he was "detained and severely beaten."  An August 1967 service medical record indicates that the Veteran complained of back pain.  A questionable lumbar strain was diagnosed.  

The record also indicates that the Veteran was sexually assaulted by one or more persons while on active duty and he may have been beaten at that time.  See July 2005 VA medical treatment record, Volume IV claims folder.  Also of record is a service notation that the Veteran injured his left knee playing football.  However, as to left knee disorder, a bilateral shoulder disorder, and a low back disorder, the Veteran's April 1968 pre-separation physical examination reveals no abnormal findings as to the upper and lower extremities and musculature.  

Although there is postservice evidence of left knee, shoulder, and low back disabilities, there is no nexus opinion on whether the Veteran currently has a left knee, shoulder, and/or lumbar disorder due to service injury.  A VA medical examination will be directed. 

As to hearing loss, the Veteran has testified that he was exposed to acoustic trauma in service from a grenade blast during basic training.  While there is no corroboration in the service records as to the Veteran's allegation of the in-service event, the Veteran's service treatment records contain a November 1966 notation of a severe hearing loss and an audiogram at separation in April 1968 is within normal limits.  While there is postservice evidence of hearing loss, and there is no nexus opinion on whether the Veteran's current hearing loss is due to service.  A VA medical examination will be directed. 

The Veteran testified in April 2011 that he has a penile deformity due to the medications that he is taking for service-connected disability and that he has restless leg syndrome causally related to his service-connected post-traumatic stress disorder (PTSD).  However, there is no nexus opinion on file on whether the Veteran currently has a penile deformity due to his service-connected medication or on whether he has restless leg syndrome due to his service-connected PTSD.

The Veteran testified in April 2011 that he was treated in service for hypertension, and there is an August 2009 VA treatment report that the Veteran had a history of hypertension.  There is no nexus opinion on whether the Veteran currently has hypertension due to service.  

The Veteran also testified in April 2011 that he currently has sleep apnea that began in service, and there is a July 2008 VA report that the Veteran has been using a continuous positive airway pressure (CPAP) device since April 2006.  There is no nexus opinion on whether the Veteran currently has sleep apnea due to service.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the etiology or severity of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO must take appropriate action to contact the Veteran and ask him to provide any additional evidence relevant to the issues currently on appeal, to include the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional medical records since the most recent evidence in May 2010 pertinent to any of the claims currently on appeal, to include the VA clinic in Dallas, Texas.  In particular, the Veteran is to provide the names and addresses of any physicians or other medical care providers who have expressed an opinion that any disorder for which he seeks service connection was caused or aggravated by any other service-connected disorder including medical treatment.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  

If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it will inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The AMC/RO will then schedule the Veteran for a VA examination to determine the likely etiology of any current left knee, shoulder, and/or low back disability.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has a left knee, shoulder, and/or low back disability that are/is either caused or aggravated by service injury.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The AMC/RO will also arrange for audiological examination of the Veteran in order to determine the Veteran's current hearing acuity and whether hearing loss is related to service.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b. In accord with Martinak and Training Letter No. 09-05, the examiner will specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).

c. After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address, also with respect to each ear, whether any diagnosed hearing loss is the result of injury or disease (to particularly include the alleged in-service noise exposure) incurred or aggravated by his service.  

d.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The AMC/RO will schedule the Veteran for a VA examination(s) to determine the likely etiology of any hypertensive vascular disease, penile deformity, restless leg syndrome, and sleep apnea.  The following considerations will govern the examination(s):

a. The entire claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with this examination(s).   The examination report(s) must reflect review of pertinent material in the claims folder.  

b. After reviewing the claims files and examining the Veteran, the examiner(s) must provide an opinion on whether the Veteran has hypertensive vascular disease, restless leg syndrome, and/or sleep apnea that are/is either caused or aggravated by service or, in the case of restless leg syndrome, is due to service-connected PTSD; and/or to any medications prescribed for any service-connected disorders.  The examiner who examines the Veteran's penile deformity must opine on whether the Veteran has a penile deformity that is causally related to the medication that he takes for service-connected disability.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  The AMC/RO will schedule the Veteran for a VA examination to determine the likely etiology of any sinusitis and to determine the current severity of his service-connected allergic rhinitis.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has sinusitis that is either caused or aggravated by service.  The examiner must also determine the current symptomatology and severity of the 
service-connected allergic rhinitis, to include whether there are nasal polyps.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.
e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

6.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Following completion of all indicated development, the AMC/RO will readjudicate the claims of service connection for a left knee disorder, a bilateral shoulder disorder, lumbosacral strain, a hearing loss, hypertensive vascular disease, a penile deformity, restless leg syndrome, and sleep apnea, and will also readjudicate the claim for an initial evaluation in excess of 10 percent for service-connected allergic rhinitis, taking into consideration any and all evidence on file, including the evidence that has been added to the record since its last adjudicative action.  If any of the benefits sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


